WASPHNGTON, Circuit Justice.
It was stated in the case of Bas V. Steele [Case No.. 1,088], decided in this court, that to entitle the defendant to nonsuit the plaintiff at the trial, upon the ground of a non-production of papers, he must first obtain an order of the court, under a regular notice, that the papers should be produced. But the court did not decide whether such order must be absolute in the first instance. We think it need not be so; but that upon the rule to-show cause, it may be made nisi; leaving the court at liberty to enforce the rule, unless the plaintiff can show, at the trial, good cause for not producing them. If the rule-be made absolute at the time when It is. argued, the court might have to go prematurely into an inquiry into the case, in order to decide whether the order should be absolute or not If the case should be simple, and such inquiry should not appear to be ’ necessary, the court may at once discharge, or make the rule absolute. Rule made absolute nisi.